George A. Schwartz, of Northampton, Pennsylvania, a workman who used his automobile chiefly in going to and from work nine miles away, was arrested on January 30, 1942, for exceeding the statutory speed limit of 50 miles per hour. Without a hearing, he paid a fine to a local alderman. On September 10, 1942, eight months later, his license was suspended by the Secretary of Revenue for a period of ninety days. Appeal was taken by Schwartz to the court below, and the case heard de novo. The record establishes that he was traveling at a speed of 50 to 55 miles per hour; that he had been driving since 1914 and had never been arrested; that he used his automobile chiefly for the purpose of going to and from his work nine miles away, and for securing food for his family, of which he was the sole support; that the nearest store at which food could be purchased was over five miles from his home, and that he had no other means of securing transportation to and from his work. The court below concluded that, at most, "he was guilty merely of a technical violation", and sustained the appeal.
The law controlling the disposition of this case is fully discussed in the opinion filed this day in Handwerk AutomobileLicense Case, 348 Pa. 263. Following the rule there stated, we conclude, after a careful examination of the entire record and the argument on behalf of the Commonwealth, that there is no manifest abuse of discretion on the part of the trial court.
The order of the court below is affirmed. Costs to be paid by the Commonwealth. *Page 269